Prospectus Supplement to Prospectus Dated January 25, 2011 Toyota Auto Receivables 2011-A Owner Trust Issuing Entity Toyota Auto Finance Receivables LLC Depositor Toyota Motor Credit Corporation Sponsor, Administrator and Servicer You should review carefully the factors set forth under “Risk Factors” beginning on page S-19 of this prospectus supplement and page 14 in the accompanying prospectus.The primary assets of the issuing entity will include a pool of fixed rate motor vehicle retail installment sale contracts. The notes are asset backed securities issued by the issuing entity.The notes represent the obligations of the issuing entity only and do not represent the obligations of or interests in Toyota Motor Credit Corporation, Toyota Auto Finance Receivables LLC, Toyota Financial Services Corporation, Toyota Financial Services Americas Corporation, Toyota Motor Corporation, Toyota Motor Sales, U.S.A., Inc. or any of their affiliates.Neither the notes nor the receivables owned by the issuing entity are insured or guaranteed by any governmental agency.This prospectus supplement does not contain complete information about the offering of the notes.No one may use this prospectus supplement to offer and sell the notes unless it is accompanied by the prospectus. The issuing entity will issue the five classes of notes described in the table below.The Class A-1 Notes and Class B Notes, and approximately 5% (by initial principal amount) of each of the Class A-2 Notes, Class A-3 Notes and Class A-4 Notes will be retained by Toyota Auto Finance Receivables LLC or its affiliate on the closing date and may be sold at any time directly, including through a placement agent, or through underwriters.The issuing entity will also issue a certificate representing the equity interest in the issuing entity, which is not being offered hereby The principal of and interest on the notes will generally be payable on the 15th day of each month, unless the 15th day is not a business day, in which case payment will be made on the following business day.The first payment will be made on March 15, 2011 Credit enhancement for the notes consists of a reserve account, overcollateralization, a yield supplement overcollateralization amount, in the case of the Class A Notes, subordination of the Class B Notes (which will have a 0.00% interest rate) and excess interest on the receivables. Initial Principal Amount Interest Rate Accrual Method Final Scheduled Payment Date Class A-1 Notes(1) 0.29950% Actual/360 February 15, 2012 Class A-2 Notes(1) 0.61% 30/360 May 15, 2013 Class A-3 Notes(1) 0.98% 30/360 October 15, 2014 Class A-4 Notes(1) 1.56% 30/360 May 15, 2015 Class B Notes(1) 0.00% 30/360 December 15, 2016 Initial Public Offering Price Underwriting Discounts and Commissions Proceeds To Depositor(2) Per Class A-2 Note 99.99663% 0.225% 99.77163% Per Class A-3 Note 99.98816% 0.250% 99.73816% Per Class A-4 Note 99.99426% 0.325% 99.66926% Total (1)The Class A-1 Notes and Class B Notes, and approximately 5% (by initial principal amount) of each of the Class A-2 Notes, Class A-3 Notes and Class A-4 Notes, will be retained by Toyota Auto Finance Receivables LLC or its affiliate on the closing date. (2)Before deducting expenses payable by Toyota Auto Finance Receivables LLC, estimated to be $800,000. (3)Calculated using the initial principal amount of the underwritten notes. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the notes or determined that this prospectus supplement or the accompanying prospectus is accurate or complete.Any representation to the contrary is a criminal offense. $259,350,000 of Class A-2 Notes, $250,705,000 of Class A-3 Notes and $69,276,000 of Class A-4 Notes are offered by the underwriters if and when issued by the issuing entity, delivered to and accepted by the underwriters and subject to their right to reject orders in whole or in part. The Notes will be delivered in book-entry form through the Depository Trust Company, on or about February 3, 2011 against payment in immediately available funds. Joint Bookrunners BofA Merrill Lynch HSBC RBS Co-Managers Barclays Capital Citi Credit Agricole Securities Credit Suisse J.P. Morgan Mizuho Securities USA Inc. Santander SMBC Nikko Toussaint Capital Partners, LLC UBS Investment Bank The date of this prospectus supplement is January 27, 2011 TABLE OF CONTENTS Prospectus Supplement Page SUMMARY OF PARTIES TO THE TRANSACTION S-5 SUMMARY OF MONTHLY DISTRIBUTIONS OF COLLECTIONS S-6 SUMMARY OF TERMS S-7 RISK FACTORS S-19 THE ISSUING ENTITY S-31 CAPITALIZATION OF THE ISSUING ENTITY S-33 THE DEPOSITOR S-33 THE SPONSOR, ADMINISTRATOR AND SERVICER S-33 THE TRUSTEES S-34 THE RECEIVABLES POOL S-35 DELINQUENCIES, REPOSSESSIONS AND NET LOSSES S-40 STATIC POOLS S-43 USE OF PROCEEDS S-43 PREPAYMENT AND YIELD CONSIDERATIONS S-43 WEIGHTED AVERAGE LIVES OF THE NOTES S-44 POOL FACTORS AND TRADING INFORMATION S-53 STATEMENTS TO THE NOTEHOLDERS S-53 DESCRIPTION OF THE NOTES S-53 General S-53 Payments of Interest S-53 Payments of Principal S-54 Allocation of Losses S-55 Indenture S-55 Notices S-55 Governing Law S-55 Minimum Denominations S-55 PAYMENTS TO NOTEHOLDERS S-55 Calculation of Available Collections S-56 Calculation of Principal Distribution Amounts S-56 Priority of Payments S-57 Payments After Occurrence of Event of Default Resulting in Acceleration S-58 Reserve Account S-59 Subordination S-60 Overcollateralization S-60 Yield Supplement Overcollateralization Amount S-61 Excess Interest S-61 TRANSFER AND SERVICING AGREEMENTS S-61 The Transfer and Servicing Agreements S-61 Sale and Assignment of Receivables S-61 Accounts S-61 Servicing Compensation S-61 Collections S-62 Eligible Investments S-62 Net Deposits S-63 Optional Purchase of Receivables and Redemption of Notes S-64 Removal of Servicer S-64 THE OWNER TRUSTEE, THE DELAWARE TRUSTEE AND INDENTURE TRUSTEE S-64 Duties of the Owner Trustee, the Delaware Trustee and Indenture Trustee S-65 Fees and Expenses S-67 AFFILIATIONS AND RELATED TRANSACTIONS S-67 S-2 LEGAL PROCEEDINGS S-67 ERISA CONSIDERATIONS S-68 CERTAIN FEDERAL INCOME TAX CONSEQUENCES S-69 UNDERWRITING S-70 European Economic Area S-72 Capital Requirements Directive S-73 United Kingdom S-73 LEGAL OPINIONS S-74 INDEX OF TERMS S-75 ANNEX A:GLOBAL CLEARANCE, SETTLEMENT AND TAX DOCUMENTATION PROCEDURES A-1 ANNEX B:STATIC POOL INFORMATION B-1 S-3 IMPORTANT NOTICE ABOUT INFORMATION PRESENTED IN THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS Information about the notes is provided in two separate documents that progressively provide more detail: the accompanying prospectus, which provides general information, some of which may not apply to a particular class of notes, including your notes; and this prospectus supplement, which describes the specific terms of your class of notes. Cross-references are included in this prospectus supplement and in the prospectus which direct you to more detailed descriptions of a particular topic.You can also find references to key topics in the table of contents on the back cover of the prospectus. You can find a listing of the pages where capitalized terms used in this prospectus supplement are defined under the caption “Index of Terms” beginning on page S-75 in this prospectus supplement and under the caption “Index of Defined Terms” beginning on page 100 in the accompanying prospectus. Whenever we use words like “intends,” “anticipates” or “expects” or similar words in this prospectus supplement, we are making a forward-looking statement, or a projection of what we think will happen in the future.Forward-looking statements are inherently subject to a variety of circumstances, many of which are beyond our control and could cause actual results to differ materially from what we anticipate.Any forward-looking statements in this prospectus supplement speak only as of the date of this prospectus supplement.We do not assume any responsibility to update or review any forward-looking statement contained in this prospectus supplement to reflect any change in our expectation about the subject of that forward-looking statement or to reflect any change in events, conditions or circumstances on which we have based any forward-looking statement. S-4 SUMMARY OF PARTIES TO THE TRANSACTION1 1 This chart provides only a simplified overview of the relations between the key parties to the transaction.Refer to this prospectus supplement and the prospectus for a further description. 2 On the closing date, approximately 5% (by initial principal amount) of each of the Class A-2 Notes, Class A-3 Notes and Class A-4 Notes will be retained by Toyota Auto Finance Receivables LLC or its affiliate. S-5 SUMMARY OF MONTHLY DISTRIBUTIONS OF COLLECTIONS2 2 This chart provides only a simplified overview of the monthly distributions of available collections. Refer to this prospectus supplement and the prospectus for a further description. S-6 SUMMARY OF TERMS The following information highlights selected information from this document and provides a general overview of the terms of the notes.To understand all of the terms of the offering of these notes, you should read carefully this entire document and the accompanying prospectus.Both documents contain information you should consider when making your investment decision. Relevant Parties Issuing Entity Toyota Auto Receivables 2011-A Owner Trust, a Delaware statutory trust.The issuing entity will be established by the trust agreement and the certificate of trust. Depositor Toyota Auto Finance Receivables LLC. Sponsor, Administrator and Servicer Toyota Motor Credit Corporation. Indenture Trustee Deutsche Bank Trust Company Americas. Owner Trustee Union Bank, N.A. Delaware Trustee U.S. Bank Trust National Association. Relevant Agreements Indenture The indenture between the issuing entity and the indenture trustee.The indenture provides for the terms relating to the notes. Trust Agreement The trust agreement among the depositor, the owner trustee and the Delaware trustee.The trust agreement governs the creation of the issuing entity and provides for the terms relating to the certificate. Receivables Purchase Agreement The receivables purchase agreement between the depositor and Toyota Motor Credit Corporation.The receivables purchase agreement governs the sale of the receivables from Toyota Motor Credit Corporation, as the originator, to the depositor. Sale and Servicing Agreement The sale and servicing agreement among the issuing entity, the servicer and the depositor.The sale and servicing agreement governs the transfer of the receivables by the depositor to the issuing entity and the servicing of the receivables by the servicer. Administration Agreement The administration agreement among the administrator, the issuing entity and the indenture trustee.The administration agreement governs the provision of reports by the administrator and the performance by the administrator of other administrative duties for the issuing entity. Relevant Dates Closing Date Expected to be February 3, 2011. Cutoff Date The cutoff date for (i) the receivables in the statistical pool used in preparing the statistical information presented in this prospectus supplement and (ii) the receivables sold to the issuing entity on the closing date is the close of business on December 31, 2010. Statistical Information The statistical information in this prospectus supplement is based on the receivables in a statistical pool as of the cutoff date. The receivables sold to the issuing entity on the closing date will be selected from the statistical pool and may also include other receivables owned by the sponsor. The characteristics of the receivables sold to the issuing entity on the closing date may not be identical to, but will not differ materially from, the characteristics of the receivables in the statistical pool described in this prospectus supplement. S-7 Collection Period The period commencing on the first day of the applicable month (or in the case of the first collection period, from, but excluding, the cutoff date) and ending on the last day of the applicable month. Payment Dates The issuing entity will pay interest and principal on the notes on the 15th day of each month.If the 15th day of the month is not a business day, payments on the notes will be made on the next business day.The date that any payment is made is called a payment date.The first payment date is March 15, 2011. A “business day” is any day except: a Saturday or Sunday; or a day on which banks in New York, New York or Wilmington, Delaware are closed. Final Scheduled Payment Dates The final principal payment for each class of notes is due on the related final scheduled payment date specified on the front cover of this prospectus supplement. Record Date So long as the notes are in book-entry form, the issuing entity will make payments on the notes to the holders of record on the day immediately preceding the related payment date.If the notes are issued in definitive form, the record date will be the last day of the month preceding the related payment date. Description of the Notes The class A-1 notes, the class A-2 notes, the class A-3 notes and the class A-4 notes are referred to in this prospectus supplement collectively as the “class A notes.”The class A notes together with the class B notes are referred to in this prospectus supplement collectively as the “notes.” The class A-1 notes and class B notes, and approximately 5% (by initial principal amount) of each of the class A-2 notes, class A-3 notes and class A-4 notes will be retained by Toyota Auto Finance Receivables LLC or its affiliate on the closing date and may be sold at any time directly, including through a placement agent, or through underwriters. All of the notes issued by the issuing entity will be secured by the assets of the issuing entity pursuant to the indenture and by funds on deposit in the reserve account. A description of how payments of interest on and principal of the notes will be made on each payment date is provided under “Description of the Notes” and “Payments to Noteholders” in this prospectus supplement. Certificate The issuing entity will also issue a certificate representing the equity or residual interest in the issuing entity and the right to receive amounts that remain after the issuing entity makes full payment of interest on and principal of the notes payable on a given payment date, required deposits to the reserve account on that payment date and other required payments. The depositor will initially retain the certificate. The certificate is not being offered by this prospectus supplement and the accompanying prospectus. Any information in this prospectus supplement regarding the certificate is included only for informational purposes to facilitate a better understanding of the notes. Minimum Denominations The notes will be issued only in denominations of $1,000 or more. Registration of the Notes You will generally hold your interests in the notes through The Depository Trust Company in the United States, or Clearstream Banking, société anonyme or the Euroclear Bank S.A./N.V, as operator for the S-8 Euroclear System.This is referred to as book-entry form.You will not receive a definitive note except under limited circumstances. For more detailed information, you should refer to “Annex A: Global Clearance, Settlement and Tax Documentation Procedures” in this prospectus supplement and “Certain Information Regarding the Securities –– Book-Entry Registration” in the accompanying prospectus. Structural Summary Assets of the Issuing Entity; the Receivables and Statistical Information The primary assets of the issuing entity will include a pool of fixed rate retail installment sale contracts used to finance new and used passenger cars, minivans, light-duty trucks or sport utility vehicles.We refer to these contracts as “receivables.” The receivables will be sold by the sponsor to the depositor and then transferred by the depositor to the issuing entity.The issuing entity will grant a security interest in the receivables and other specified assets of the issuing entity, and the depositor will grant a security interest in the amounts on deposit in the reserve account, in each case to the indenture trustee for the benefit of the noteholders. The issuing entity’s main source of funds for making payments on the notes will be the receivables. The information concerning the receivables presented throughout this prospectus supplement is based on the receivables in the statistical pool described in this prospectus supplement as of the cutoff date. As of the cutoff date, the receivables in the statistical pool had the following characteristics: Total Principal Balance Number of Receivables Average Principal Balance Range of Principal Balances $257.16 - $68,567.56 Average Original Amount Financed Range of Original Amounts Financed $1,617.35 - $84,211.92 Weighted Average Annual PercentageRate (“APR”)(1) 3.57% Range of APRs 0.00% –14.99% Weighted Average Original Number of Scheduled Payments(1) 59.75 payments Range of Original Number of Scheduled Payments 12 – 72 payments Weighted Average Remaining Number of Scheduled Payments(1) 41.15 payments Range of Remaining Number of Scheduled Payments 4 – 65 payments Weighted Average FICO®score (1) (2) (3) Range of FICO®scores (2) (3) 620 – 886 S-9 (1)Weighted by initial statistical principal balance as of the cutoff date. (2)FICO is a federally registered servicemark of Fair Issac Corporation. (3)FICO scores are calculated excluding accounts for which no FICO score is available. For further information about the characteristics of the receivables in the statistical pool as of the cutoff date, see “The Receivables Pool” in this prospectus supplement. The receivables sold to the issuing entity on the closing date are expected to have a total principal balance of $1,038,130,298.00as of the cutoff date. The characteristics of the receivables in the initial pool acquired by the issuing entity on the closing date may not be identical to, but will not differ materially from, those of the receivables in the statistical pool as of the cutoff date.All receivables acquired by the issuing entity, however, must satisfy the eligibility criteria specified in the transaction documents.For a more detailed description of the eligibility criteria for receivables being acquired by the issuing entity, see “The Receivables Pool” in this prospectus supplement. The assets of the issuing entity will also include: certain monies due or received under the receivables after the cutoff date; security interests in the vehicles financed under the receivables; security interests in the vehicles financed under the receivables; certain bank accounts and the proceeds of those accounts; and proceeds from claims under certain insurance policies relating to the financed vehicles or the obligors under the receivables and certain rights of the depositor under the receivables purchase agreement. For a more detailed description of the assets of the issuing entity, see “The Issuing Entity” in this prospectus supplement. Servicing and Servicer Compensation Toyota Motor Credit Corporation will be appointed to act as servicer for the receivables owned by the issuing entity.The servicer will handle all collections, administer defaults and delinquencies and otherwise service the contracts.On each payment date, the issuing entity will pay the servicer a monthly fee equal to one-twelfth of 1.00% of the aggregate principal balance of the receivables as of the first day of the related collection period; provided that, for the first payment date, the issuing entity will pay the servicer a fee equal to two-twelfths of 1.00% of the aggregate principal balance of the receivables as of the cutoff date.The servicer will also receive additional servicing compensation in the form of certain investment earnings, late fees, extension fees and other administrative fees and expenses or similar charges received by the servicer during such month. For more detailed information, you should refer to “Description of the Transfer and Servicing Agreements –– Servicing Compensation and Payment of Expenses” in the accompanying prospectus. Trustee Fee and Expenses Each trustee will be entitled to a fee (and will be entitled to be reimbursed for all costs and expenses incurred) in connection with the performance of its respective duties. S-10 Such trustee fees (and associated costs and expenses) will be paid directly by the servicer from amounts received as the servicing fee or paid directly by the sponsor. Interest and Principal Payments Interest Rates The notes will bear interest for each interest accrual period at the interest rates specified on the cover of this prospectus supplement. Interest Accrual The class A-1 notes will accrue interest on an actual/360 basis from (and including) a payment date to (but excluding) the next payment date, except that the first interest accrual period will be from (and including) the closing date to (but excluding) March 15, 2011.This means that the interest due on each payment date will be the product of: (i)the outstanding principal amount, (ii)the interest rate, and (iii)the actual number of days since the previous payment date (or, in the case of the first payment date, since the closing date) divided by 360. The notes (other than the class A-1 notes) will accrue interest on a 30/360 basis from (and including) the 15th day of each calendar month to (but excluding) the 15th day of the succeeding calendar month, except that the first interest accrual period will be from (and including) the closing date to (but excluding) March 15, 2011.This means that the interest due on each payment date will be the product of: (i)the outstanding principal amount, (ii)the interest rate, and (iii)30 (or, in the case of the first payment date, 42) divided by 360. If noteholders of any class do not receive all interest owed on their notes on any payment date, the issuing entity will make payments of interest on later payment dates to make up the shortfall (together with interest on such amounts at the applicable interest rate for such class, to the extent permitted by law) to the extent funds are available to do so pursuant to the payment priorities described in this prospectus supplement.If the full amount of interest due on the controlling class of notes is not paid within five business days of a payment date, an event of default also will occur which may result in acceleration of the notes. For a more detailed description of the payment of interest on the notes you should refer to the sections of this prospectus supplement entitled “Description of the Notes –– Payments of Interest” and “Payments to Noteholders.” Principal Payments On each payment date, except after the acceleration of the notes following an event of default, from the amounts allocated to the noteholders to pay principal described in clauses (3), (5) and (7) under “—Priority of Payments” below, the issuing entity will pay principal of the notes in the following order of priority: (1)to the class A-1 notes until the principal amount of the class A-1 notes is reduced to zero; then (2)to the class A-2 notes until the principal amount of the class A-2 notes is reduced to zero; then (3)to the class A-3 notes until the principal amount of the class A-3 notes is reduced to zero; then (4)to the class A-4 notes until the principal amount of the class A-4 notes is reduced to zero; and then S-11 (5)to the class B notes until the principal amount of the class B notes is reduced to zero. If the notes are declared to be due and payable following the occurrence of an event of default, the issuing entity will pay principal of the notes from funds allocated to the noteholders, first, to the class A-1 notes until the principal amount of the class A-1 notes is reduced to zero, second, pro rata, based upon their respective unpaid principal amounts, to the class A-2 notes, the class A-3 notes and the class A-4 notes until the principal amount of each such class of notes is reduced to zero, and third, to the class B notes until the principal amount of the class B notes is reduced to zero. All outstanding principal and interest with respect to a class of notes will be payable in full on its final scheduled payment date. We refer you to “Payments to Noteholders” in this prospectus supplement. Priority of Payments On each payment date, except after the acceleration of the notes following an event of default, the issuing entity will make payments from available collections received during the related collection period (or, if applicable, amounts withdrawn from the reserve account).We refer you to “Payments to Noteholders—Calculation of Available Collections” and “—Priority of Payments” in this prospectus supplement. The issuing entity generally will make payments in the following order of priority: 1. Servicing Fee –– The servicing fee payable to the servicer; 2. Class A Note Interest ––To the class A noteholders (pro rata based upon the aggregate amount of interest due to such noteholders), accrued and unpaid interest on each class of class A notes; 3. Note Principal –– To the noteholders, to be paid in the priority described under “—Principal Payments” above, the first priority principal distribution amount; The “first priority principal distribution amount” means, with respect to any payment date, an amount equal to the excess, if any, of (a) the aggregate outstanding principal amount of the class A notes as of such payment date (before giving effect to any principal payments made on the class A notes on such payment date), over (b) the aggregate principal balance of the receivables less the yield supplement overcollateralization amount (which amount is referred to in this prospectus supplement as the “adjusted pool balance”), in each case, as of the last day of the related collection period; provided, that, for the final scheduled payment date of any class of class A notes, the “first priority principal distribution amount” will not be less than the amount necessary to reduce the outstanding principal amount of such class of class A notes to zero; 4. Class B Note Interest ––To the class B noteholders (based upon the aggregate amount of interest due to such noteholders), accrued and unpaid interest on the class B notes; S-12 5. Note Principal –– To the noteholders, to be paid in the priority described under “—Principal Payments” above, the second priority principal distribution amount; The “second priority principal distribution amount” means, with respect to any payment date, an amount equal to (a) the excess, if any, of (i) the aggregate outstanding principal amount of the class A notes and class B notes as of such payment date (before giving effect to any principal payments made on the class A notes and class B notes on such payment date), over (ii) the adjusted pool balance as of the last day of the related collection period, minus (b) the first priority principal distribution amount for such payment date; provided, that, for the final scheduled payment date of the class B notes, the “second priority principal distribution amount” will not be less than the amount necessary to reduce the outstanding principal amount of the class B notes to zero; 6. Reserve Account Deposit –– To the extent amounts then on deposit in the reserve account are less than the specified reserve account balance described below under “Credit Enhancement —Reserve Account,” to the reserve account, until the amount on deposit in the reserve account equals such specified reserve account balance as defined therein; 7. Note Principal –– To the noteholders, to be paid in the priority described under “—Principal Payments” above, the regular principal distribution amount; The “regular principal distribution amount” means, with respect to any payment date, an amount equal to (a) the excess, if any, of (i) the aggregate outstanding principal amount of the notes as of such payment date (before giving effect to any principal payments made on the notes on such payment date), over (ii) the adjusted pool balance as of the last day of the related collection period less the overcollateralization target amount, minus (b) the sum of the first priority principal distribution amount and the second priority principal distribution amount for such payment date; and 8. Excess Amounts –– Any remaining amounts to the certificateholder. Change in Priority of Distribution upon Events of Default Resulting in an Acceleration of the Notes Following the occurrence of an event of default under the indenture that results in the acceleration of the maturity of the notes and unless and until such acceleration has been rescinded, the issuing entity will make the following payments in the following order of priority from available collections received during the related collection period and amounts withdrawn from the reserve account: 1. Servicing Fee –– The servicing fee payable to the servicer; 2. Trustee Amounts –– Any fees, expenses and indemnification amounts owed to the owner trustee, the Delaware trustee or the indenture trustee, to the extent not paid by the servicer or the sponsor. 3. Class A Note Interest –– To the class A noteholders, on a pro rata basis based on such amounts due, accrued and unpaid interest on the class A notes; S-13 4. Class A Note Principal –– First, to the holders of the class A-1 notes, until the principal amount of the class A-1 notes is reduced to zero, and second, pro rata, based upon their respective unpaid principal amounts, to the holders of the class A-2 notes, the class A-3 notes and the class A-4 notes, until the principal amount of each such class of notes is reduced to zero; 5. Class B Note Interest –– To the class B noteholders, accrued and unpaid interest on the class B notes; 6. Class B Note Principal –– To the class B noteholders,until the principal amount of the class B notes is reduced to zero; 7. Excess Amounts –– Any remaining amounts to the certificateholder. Final Scheduled Payment Dates The issuing entity is required to pay the outstanding principal amount of each class of notes in full on or before the related final scheduled payment date specified on the cover of this prospectus supplement. Events of Default Each of the following shall constitute an event of default under the indenture: (a) a default for five business days or more in the payment of any interest on any of the outstanding classes of the class A notes, for as long as any class A notes are outstanding, and thereafter, on the class B notes outstanding; (b) a default in the payment in full of the principal of any note on its related final scheduled payment date or the redemption date; (c) a default in the observance or performance of any covenant or agreement of the issuing entity made in the indenture which materially and adversely affects the noteholders, subject to notice and cure provisions; (d) any representation or warranty made by the issuing entity in the indenture having been incorrect in a material respect as of the time made, subject to notice and cure provisions; or (e) certain events of bankruptcy, insolvency, receivership or liquidation of the issuing entity; provided, however, that a delay in or failure of performance referred to in clause (a), (b), (c) or (d) above for a period of 30 days will not constitute an event of default under the indenture if that delay or failure was caused by force majeure or other similar occurrence. If an event of default under the indenture should occur and be continuing, the indenture trustee or the holders representing a majority of the aggregate principal amount of the outstanding classes of the class A notes, for as long as any class A notes are outstanding, and thereafter,the class B notes then outstanding (excluding for such purposes the outstanding principal amount of any notes held of record or beneficially owned by Toyota Motor Credit Corporation, Toyota Auto Finance Receivables LLC or any of their affiliates) acting together as a single class may declare the principal of the notes to be immediately due and payable. For information concerning the events of default see “Description of Notes — Indenture — Events of Default; Rights Upon Event of Default” in this prospectus supplement and “Description of the Notes—The S-14 Indenture—Events of Default; Rights Upon Event of Default” in the accompanying prospectus. Credit Enhancement Credit enhancement is intended to protect you against losses and delays in payments on your notes.If losses on the receivables exceed the amount of available credit enhancement, such losses will not be allocated to write down the principal amount of any class of notes. Instead, the amount available to make payments on the notes will be reduced to the extent such losses result in shortfalls in the amount available to make distributions of interest and principal.The credit enhancement for the notes is: the reserve account; overcollateralization; the yield supplement overcollateralization amount; subordination;and excess interest on the receivables. If the credit enhancement is not sufficient to cover all amounts payable on the notes, notes having a later scheduled final payment date generally will bear a greater risk of loss than notes having an earlier final scheduled payment date. See “Risk Factors — Payment priorities increase risk of loss or delay in payment to certain classes of notes,” “Risk Factors — Because the issuing entity has limited assets, there is only limited protection against potential losses” and “Payments to Noteholders.” Reserve Account On each payment date, funds will be withdrawn from the reserve account (i)to cover shortfalls in the amounts required to be paid on that payment date with respect to clauses one through five under “— Priority of Payments” above and (ii) to pay principal on any class of notes on the final scheduled payment date of that class of notes. On the closing date, the depositor will cause to be deposited $2,501,611.96 into the reserve account, which is approximately 0.25% of the adjusted pool balance as of the cutoff date.On each payment date, after making required payments to the servicer and the noteholders, available collections will be deposited into the reserve account to the extent necessary to maintain the amount on deposit in the reserve account at the specified reserve account balance. On any payment date prior to an event of default that results in an acceleration of the maturity of the notes, if the amount in the reserve account exceeds the specified reserve account balance, the excess will be distributed to the depositor.The “specified reserve account balance” is, on any payment date, the lesser of (a) $2,501,611.96 (which is approximately 0.25% of the adjusted pool balance as of the cutoff date) and (b) the aggregate outstanding balance of the notes after giving effect to all payments of principal on that payment date.In addition, on any payment date prior to an event of default that results in an acceleration of the maturity of the notes, investment income on the amounts on deposit in the reserve account will be distributed to the depositor. For information concerning the reserve account, see “Payments to Noteholders— Reserve Account” in this prospectus supplement. S-15 Overcollateralization Overcollateralization represents the amount by which the adjusted pool balance exceeds the aggregate outstanding principal amount of the notes.The adjusted pool balance as of the cutoff date is expected to be approximately equal to the aggregate principal amount of the notes on the closing date. The application of funds according to clause (7) under the section entitled “Interest and Principal Payments – Priority of Payments” above is designed to achieve and maintain the level of overcollateralization as of any payment date to a target amount of 0.85% of the adjusted pool balance on the cutoff date.This amount is referred to in this prospectus supplement as the “overcollateralization target amount.” The overcollateralization will be available as an additional source of funds to absorb losses on the receivables that are not otherwise covered by excess collections on the receivables, if any. For information concerning overcollateralization, see “Payments to Noteholders — Overcollateralization” in this prospectus supplement. Yield Supplement Overcollateralization Amount The yield supplement overcollateralization amount for each payment date or with respect to the closing date is the aggregate amount by which the principal balance as of the last day of the related collection period or the cutoff date, as applicable, of each receivable with an APR below 5.00% (referred to herein as the “required rate”), other than any defaulted receivable, exceeds the present value of the future payments on such receivables, calculated as if their APRs were equal to the required rate, assuming such future payment is made on the last day of each month and each month has 30 days. For a more detailed description of the calculation of the yield supplement overcollateralization amount and its effect on the payment of principal, you should read “Payments to Noteholders — Yield Supplement Overcollateralization Amount” and “— Overcollateralization” in this prospectus supplement. Subordination Payments of interest on the class B notes will be subordinated to payments of interest on the class A notes and certain other payments on that payment date (including principal payments of the class A notes in specified circumstances). No payments of principal will be made on the class B notes until the principal of and interest on the class A notes has been paid in full. If an event of default occurs and payment of the notes has been accelerated, no payments of interest or principal will be made on the class B notes until the class A notes are paid in full. Consequently, the holders of the class B notes will incur losses and shortfalls because of delinquencies and losses on the receivables before the holders of the class A notes incur those losses and shortfalls. While any class A notes are outstanding, the failure to pay interest on the class B notes will not be an event of default. S-16 Excess Interest More interest is expected to be paid by the obligors in respect of the receivables than is necessary to pay the servicing fee and interest on the notes each month.Any such excess in interest payments from obligors will serve as additional credit enhancement. Optional Redemption; Clean-Up Call The servicer may purchase the receivables and other assets of the issuing entity at a price at least equal to the unpaid principal amount of the notes plus any accrued and unpaid interest thereon on any payment date when the aggregate outstanding principal balance of the receivables has declined to 5% or less of the aggregate principal balance of the receivables as of the cutoff date.Upon the exercise of this clean-up call option by the servicer, the issuing entity must redeem the notes in whole, and not in part. For more detailed information regarding these options, you should refer to “Transfer and Servicing Agreements –– Optional Purchase of Receivables and Redemption of Notes” in this prospectus supplement. Removal of Pool Assets Breaches of Representations and Warranties.Upon sale of the receivables to the depositor, Toyota Motor Credit Corporation will make certain representations and warranties regarding the receivables, and upon sale of the receivables to the issuing entity, the depositor will make certain corresponding representations and warranties to the issuing entity regarding the receivables.The depositor is required to repurchase from the issuing entity, and Toyota Motor Credit Corporation is required to repurchase from the depositor, in turn, any receivable for which a representation or warranty has been breached if such breach materially and adversely affects the issuing entity or the noteholders and such breach has not been cured in all material respects. We refer you to “Description of the Transfer and Servicing Agreements —Sale and Assignment of Receivables” in the accompanying prospectus. Breach of Servicer Covenants.The servicer will be required to purchase any receivable with respect to which specified servicing covenants made by the servicer under the sale and servicing agreement are breached and not cured in all material respects. CUSIP Numbers Class A-1 Notes:89235X AA5 Class A-2 Notes:89235X AB3 Class A-3 Notes:89235X AC1 Class A-4 Notes:89235X AD9 Class B Notes: 89235X AE7 Tax Status Subject to important considerations described under “Certain Federal Income Tax Consequences” in this prospectus supplement and “Certain Federal Income Tax Consequences” and “Certain State Tax Consequences” inthe accompanying prospectus, Bingham McCutchen LLP, special tax counsel to the issuing entity, will deliver its opinion that: the notes held by parties unaffiliated with the issuing entity will be characterized as debt for federal income tax purposes; and the issuing entity will not be characterized as an association or a publicly traded partnership taxable as a corporation for federal income tax purposes. S-17 If you purchase the notes, you will agree to treat the notes as debt for federal and state income tax, franchise tax and any other tax measured in whole or in part by income. You should refer to “Certain Federal Income Tax Consequences” in this prospectus supplement and “Certain Federal Income Tax Consequences” and “Certain State Tax Consequences” in the accompanying prospectus for additional information concerning the application of federal income and state tax laws to the issuing entity and the notes. ERISA Considerations The notes sold to parties unaffiliated with the issuing entity may be purchased by employee benefit plans and individual retirement accounts, subject to those considerations discussed under “ERISA Considerations” in this prospectus supplement and in the accompanying prospectus. We refer you to “ERISA Considerations” in this prospectus supplement and in the accompanying prospectus. If you are a benefit plan fiduciary considering the purchase of the notes you should, among other things, consult with your counsel in determining whether all required conditions have been satisfied. S-18 RISK FACTORS You should consider the following risk factors (and those set forth under “Risk Factors” in the accompanying prospectus) in deciding whether to purchase any notes. The notes are not suitable investments for all investors. The notes are not a suitable investment for any investor that requires a regular or predictable schedule of payments or payment on specific dates. The notes are complex investments that should be considered only by sophisticated investors. We suggest that only investors who, either alone or with their financial, tax and legal advisors, have the expertise to analyze the prepayment, reinvestment and default risks, the tax consequences of an investment and the interaction of these factors should consider investing in the notes. The absence of a secondary market for the notes or a lack of liquidity in the secondary markets could limit your ability to resell the notes or adversely affect the market value of your notes. The notes will not be listed on any securities exchange. Therefore, to sell your notes, you must first locate a willing purchaser. The underwriters may, but are not obligated to, provide a secondary market for the notes and even if the underwriters make a market in the notes, the underwriters may stop making offers at any time. Recent and, in some cases, continuing events in the global financial markets, including the failure, acquisition or government seizure of several major financial institutions, the establishment of government bailout programs for financial institutions, problems related to subprime mortgages and other financial assets, the de-valuation of various assets in secondary markets, the forced sale of asset-backed and other securities as a result of the de-leveraging of structured investment vehicles, hedge funds, financial institutions and other entities, and the lowering of ratings on certain asset-backed securities, have caused a significant reduction in liquidity in the secondary market for asset-backed securities.This period of illiquidity may continue, or even worsen, and may adversely affect the value of your notes and your ability to locate a willing purchaser of your notes.Accordingly, you may not be able to sell your notes when you want to do so or you may be unable to obtain the price that you wish to receive for your notes and, as a result, you may suffer a loss on your investment. Recent and future economic developments may adversely affect the performance and market value of your notes. Recently, the United States has experienced a period of economic slowdown and a recession that may adversely affect the performance and market value of your notes.Elevated unemployment, further decreases in home values and lack of available credit may lead to increased delinquency and default rates by obligors, as well as decreased consumer demand for automobiles and declining market values of the automobiles securing the receivables, which may weaken collateral coverage and increase the amount of a loss in the event of default.Significant increases in the inventory of used automobiles during periods of economic recession may also depress the prices at which repossessed automobiles may be sold or delay the timing of these sales.If the economic downturn worsens, or continues for an extended period of time, delinquencies and losses on the receivables could increase, which could result in losses on your notes. Additionally, higher future energy and fuel prices could reduce the amount of disposable income that the affected obligors have available to make monthly payments on their automobile finance contracts. Higher energy costs could also cause business disruptions, which could cause unemployment and a further or deepening S-19 economic downturn. Such obligors could potentially become delinquent in making monthly payments or default if they were unable to make payments due to increased energy or fuel bills or unemployment.The issuing entity’s ability to make payments on the notes could be adversely affected if the related obligors were unable to make timely payments. Delinquencies and losses with respect to automobile finance contracts may increase during the term of your notes.These increases in delinquencies and losses may be related to the weakness in the residential housing market where increasing numbers of individuals have defaulted on their residential mortgage loans.See “Delinquencies, Repossessions and Net Losses” and “Static Pools” in this prospectus supplement for delinquency and loss information regarding certain automobile loans originated and serviced by Toyota Motor Credit Corporation (“TMCC”). Federal financial regulatory legislation could have an adverse effect on Toyota Motor Credit Corporation, the depositor and the issuing entity, which could result in losses or delays in payments on your notes. On July 21, 2010, President Obama signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd Frank Act”), which generally took effect on July 22, 2010, except that many provisions will not take effect for a year or more and many will require implementing regulations to be issued. The Dodd Frank Act, amongst other things: creates the Bureau of Consumer Financial Protection (“BCFP”), a new agency responsible for administering and enforcing the laws and regulations for consumer financial products and services; creates a new framework for the regulation of over-the-counter derivatives activities; strengthens the regulatory oversight of securities and capital markets activities by the SEC; and creates a liquidation framework for the resolution of bank holding companies and other non-bank financial companies defined as “covered financial companies.” The Dodd Frank Act affects the offering, marketing and regulation of consumer financial products and services offered by financial institutions, which may include TMCC. The BCFP will have supervision, examination and enforcement authority over the consumer financial products and services of certain non-depository institutions and large insured depository institutions, including the ability to define and regulate unfair and deceptive practices. This may result in increased cost of operations due to greater regulatory oversight, supervision and examination and limitations on TMCC’s ability to expand product and service offerings due to stricter consumer protection laws and regulations. The Dodd Frank Act increases the regulation of the securitization markets. For example, it will require securitizers or originators to retain an economic interest in a portion of the credit risk for any asset that they securitize or originate. It will also give broader powers to the SEC to regulate credit rating agencies and adopt regulations governing these organizations and their activities. S-20 Compliance with the implementing regulations under the Dodd Frank Act or the oversight of the SEC or BCFP may impose costs on, create operational constraints for, or place limits on pricing with respect to finance companies such as TMCC or its affiliates. Until implementing regulations are issued, no assurance can be given that these new requirements imposed by the Dodd Frank Act will not have a significant impact on the servicing of the receivables, on the regulation and supervision of TMCC, the servicer, the sub-servicer, the sponsor, the originator, the depositor, the issuing entity or their respective affiliates. Additionally, no assurances can be given that the liquidation framework for the resolution of “covered financial companies” would not apply to TMCC or its affiliates, including the depositor and the issuing entity.See “Certain Legal Aspects of the Receivables – Dodd-Frank Act Orderly Liquidation Authority Provisions – Potential Applicability to TMCC and Issuing Entities” in the accompanying prospectus. If the Federal Deposit Insurance Corporation (the “FDIC”) were appointed receiver of TMCC, the depositor or the issuing entity under the Orderly Liquidation Authority provisions (“OLA”) of the Dodd-Frank Act, the FDIC could repudiate contracts deemed burdensome to the estate, including secured debt.TMCC has structured the transfers of the receivables to the depositor and the related issuing entity as a valid and perfected sale under applicable state law and under the Bankruptcy Code to mitigate the risk of the recharacterization of the sale as a security interest to secure debt of TMCC.Any attempt by the FDIC to recharacterize the transfer of the receivables as a security interest to secure debt that the FDIC then repudiates would cause delays in payments or losses on the notes.In addition, if an issuing entity were to become subject to the OLA, the FDIC may repudiate the debt of an issuing entity and the related noteholders would have a secured claim in the receivership of the issuing entity.Also, if the issuing entity were subject to OLA, noteholders would not be permitted to accelerate the debt, exercise remedies against the collateral or replace the servicer without the FDIC’s consent for 90 days after the receiver is appointed.As a result of any of these events, delays in payments on the notes would occur and possible reductions in the amount of those payments could occur.See “Certain Legal Aspects of the Receivables – Dodd-Frank Act Orderly Liquidation Authority Provisions – FDIC’s Repudiation Power Under the OLA” in the accompanying prospectus. In addition, and also assuming that the FDIC were appointed receiver of TMCC, the depositor or the issuing entity under the OLA, the FDIC could avoid transfers of receivables that are deemed “preferential.”Under one potential interpretation of the OLA, the FDIC could avoid TMCC’s transfer of receivables to the depositor perfected merely by the filing of a UCC financing statement.If the transfer were voided as a preference under the OLA, noteholders would have only an unsecured claim in the receivership for the purchase price of the receivables.Although the Acting General Counsel of the FDIC has issued an advisory opinion to the effect that the preference provisions of the OLA should be interpreted in a manner consistent with those of the Bankruptcy Code, the advisory opinion does not bind the FDIC or its Board of Directors. The advisory opinion also states, however, that the Acting General S-21 Counsel will recommend that the FDIC Board of Directors adopt regulations to the same effect.See “Certain Legal Aspects of the Receivables – Dodd-Frank Act Orderly Liquidation Authority Provisions – FDIC’s Avoidance Power Under the OLA” in the accompanying prospectus. There may be potential adverse effects ofrecall-related matters on the servicer, the receivables and your notes. Potential Impact on TMCC.Since early 2010, Toyota Motor Sales, U.S.A., Inc. (“TMS”) announced several recalls and temporary suspensions of sales and production of certain Toyota and Lexus models.Because TMCC’s business is substantially dependent upon the sale of Toyota and Lexus vehicles, these events or similar future events could adversely affect TMCC’s business.A decrease in the level of sales, including as a result of the actual or perceived quality, safety or reliability of Toyota and Lexus vehicles, will have a negative impact on the level of TMCC’s financing volume, insurance volume, earning assets and revenues.The credit performance of TMCC’s dealer and consumer lending portfolios may also be adversely impacted.In addition, a decline in values of used Toyota and Lexus vehicles would have a negative effect on realized values, which, in turn, could increase credit losses. Further, TMCC and its affiliates are subject to litigation relating to the recall-related events. In addition, certain of TMCC’s affiliates are currently subject to governmental investigations, including those by the U.S. Attorney for the Southern District of New York, the U.S. Securities and Exchange Commission and the National Highway Traffic Safety Administration, and have or may become subject to fines or other penalties. These factors could have a negative effect on TMCC’s operating results and financial condition. Several credit rating agencies rate the long-term corporate credit and/or debt of TMCC and its affiliates.The credit ratings of TMCC depend, in large part, on the existence of credit support arrangements with Toyota Financial Services Corporation and Toyota Motor Corporation (“TMC”) and on the financial condition and operating results of TMC.If these arrangements (or replacement arrangements acceptable to the applicable rating agencies) become unavailable to TMCC, or if the credit ratings of the credit support providers were lowered, TMCC’s credit ratings would be adversely impacted. The cost and availability of financing is influenced by credit ratings, which are intended to be an indicator of the creditworthiness of a particular company, security or obligation.The credit ratings of TMC and its affiliates, including TMCC, may be qualified or altered at any time by the rating agencies. Potential Impact on Receivables.As a result of the recent recalls, obligors that own affected vehicles may be more likely to be delinquent in or default on payments on their receivables.In addition, prepayments may be higher than expected if obligors sell their vehicles due to concerns arising from the announced recalls, regardless of whether such vehicle was affected by the recall.Obligors have been and, in the future, may be targeted by competitor vehicle manufacturers through discount pricing incentives or other marketing incentive programs on new cars that could cause them to trade-in their Toyota or Lexus vehicles. The pricing of used vehicles is affected by the supply and demand for those vehicles. If the demand for used Toyota or Lexus vehicles decreases due to the recalls or other factors, the resale value S-22 of the vehicles related to the receivables may also decrease. As a result, the amount of liquidation proceeds received upon a default may decrease. Certain obligors have initiated class action lawsuits against TMCC and affiliated entities seeking compensatory and punitive damages, reformation of their finance contracts and the cessation of payment collection on finance contracts from obligors of defective vehicles. If any of these events materially affect collections on the receivables securing your notes, you may experience delays in payments or principal losses on your notes if the available credit enhancement has been exhausted. Payment priorities increase risk of loss or delay in payment to certain classes of notes. Based on the priorities described under “Payments to Noteholders,” classes of notes that receive principal payments before other classes will be repaid more rapidly than the other classes.Because principal of the notes will be paid sequentially, except in the case of the class A notes after the acceleration of notes following an event of default, classes of notes that have higher sequential numerical class designations or higher alphabetical sequential class designations will be outstanding longer and therefore will be exposed to the risk of losses on the receivables during periods after other classes have been receiving most or all amounts payable on their notes, and after which a disproportionate amount of credit enhancement may have been applied and not replenished. Because of the priority of payment on the notes, the yields of the higher numerically designated classes or higher alphabetically designated classes will be more sensitive to losses on the receivables and the timing of such losses than the lower numerically designated classes and lower alphabetically designated classes.Accordingly, the class A-2 notes will be more sensitive to losses on the receivables and the timing of such losses than the class A-1 notes; the class A-3 notes will be relatively more sensitive to losses on the receivables and the timing of such losses than the class A-1 notes and the class A-2 notes; the class A-4 notes will be relatively more sensitive to losses on the receivables and the timing of such losses than the class A-1 notes, the class A-2 notes and the class A-3 notes; and the class B notes will be relatively more sensitive to losses on the receivables and the timing of such losses than the class A notes. If the actual rate and amount of losses exceed your expectations, and if amounts in the reserve account are insufficient to cover the resulting shortfalls, the yield to maturity on your notes may be lower than anticipated, and you could suffer a loss. Classes of notes that receive payments earlier than expected are exposed to greater reinvestment risk, and classes of notes that receive principal later than expected are exposed to greater risk of loss.In either case, the yields on your notes could be materially and adversely affected. The class B notes are subject to greater risk because of subordination. The class B notes are subordinated to the class A notes and are more likely to be impacted by delinquent payments and defaults on the receivables than the classes of notes having an earlier final scheduled payment date.Interest payments on the classB notes on each payment date will be subordinated to interest payments on the S-23 classA notes and principal payments to the classA notes in an amount equal to the first priority principal distribution amount. In addition, in the event the notes are declared to be due and payable after the occurrence of an event of default resulting from the failure to make a payment on the notes, no interest will be paid to the classB notes until all principal of and interest on the class A notes have been paid in full. Principal payments on the classB notes will be subordinated in priority to the class A notes, as described in “Description of the Notes—Payments of Principal” in this prospectus supplement. No principal will be paid on the classB notes until all principal of the classA notes has been paid in full.In addition, principal payments on the classB notes will be subordinated to payments of interest on the class A notes and the classB notes. See “Description of the Notes—Payments of Principal” in this prospectus supplement. Therefore, if there are insufficient amounts available to pay all classes of notes the amounts due on such classes, delays in payments or losses will be borne by the most junior class of notes outstanding. Prepayments on receivables may cause prepayments on the notes, resulting in reduced returns on your investment and reinvestment risk to you. You may receive payment of principal on your notes earlier than you expected.If that happens, you may not be able to reinvest the principal you receive at a rate as high as the rate on your notes.Prepayments on the receivables will shorten the life of the notes to an extent that cannot be predicted. Prepayments may occur for a number of reasons.Some prepayments may be caused by the obligors under the receivables.For example, obligors may: make early payments, since receivables will be prepayable at any time without penalty; default, resulting in the repossession and sale of the financed vehicle; damage the vehicle or become unable to pay due to death or disability, resulting in payments to the issuing entity under any existing physical damage, credit life or other insurance; or sell their vehicles or be delinquent or default on their receivables as a result of a manufacturer recall. Some prepayments may be caused by the depositor or the servicer.For example, the depositor will make representations and warranties regarding the receivables, and the servicer will agree to take or refrain from taking certain actions with respect to the receivables.If the depositor or the servicer breaches a representation or an agreement and the breach is material and cannot be remedied, it will be required to purchase the affected receivables from the issuing entity.This will result, in effect, in the prepayment of the purchased receivables.The servicer will also have the option to purchase the receivables from the issuing entity when the total outstanding S-24 principal balance of the receivables is 5% or less of the total outstanding principal balance of the receivables as of the cutoff date.In addition, an event of default under the indenture could cause your notes to be prepaid. In addition, under its current servicing practices, the servicer will pay off any receivable impacted by the Servicemembers Civil Relief Act, as amended (the “Relief Act”), by depositing an amount equal to the remaining outstanding principal balance of such impacted receivable into the collection account and will enter into a new loan with the related obligor, which reflects the payment terms permissible under the Relief Act.Such new loan would not be an asset of the issuing entity. See “Because the issuing entity has limited assets, there is only limited protection against potential losses” below. The rate of prepayments on the receivables may be influenced by a variety of economic, social and other factors.The sponsor cannot predict the actual prepayment rates for the receivables.The depositor, however, believes that the actual rate of payments, including prepayments, will result in the weighted average life of each class of notes being shorter than the period from the closing date to the related final scheduled payment date.If this is the case, the weighted average life of each class of notes will be correspondingly shorter. This prospectus supplement provides information regarding the characteristics of the receivables in the statistical pool as of the cutoff date that may differ from the characteristics of the receivables sold to the issuing entity on the closing date as of the cutoff date. This prospectus supplement describes the characteristics of the receivables in the statistical pool as of the cutoff date. The receivables sold to the issuing entity on the closing date will be selected from the statistical pool and may also include other receivables owned by the sponsor and may have characteristics that differ somewhat from the characteristics of the receivables in the statistical pool described in this prospectus supplement.However, the characteristics (as of the cutoff date) of the receivables sold to the issuing entity on the closing date will not differ materially from the characteristics (as of the cutoff date) of the receivables in the statistical pool described in this prospectus supplement, and each receivable must satisfy the eligibility criteria specified in the sale and servicing agreement.You must not assume that the characteristics of the receivables sold to the issuing entity on the closing date will be identical to the characteristics of the receivables in the statistical pool disclosed in this prospectus supplement. Because the issuing entity has limited assets, there is only limited protection against potential losses. The only sources of funds for payments on the notes are collections on the receivables (which include proceeds of the liquidation of repossessed vehicles and of relevant insurance policies) and the reserve account.The notes will not be obligations of or interests in, and are not guaranteed or insured by, TMCC, Toyota Auto Finance Receivables LLC, Toyota Financial Services Corporation, Toyota Financial Services Americas Corporation, TMC, TMS, any trustee or any of their affiliates.Neither the notes nor the receivables owned by the issuing entity are insured or guaranteed by any governmental agency.You must rely solely on payments on the receivables and any amounts available in the reserve account for payments on the notes.The amounts deposited in the reserve account will be limited.If the entire reserve account has been used, the issuing entity will depend solely on current collections on the S-25 receivables to make payments on the notes.See “Payments to Noteholders — Overcollateralization” and “Description of the Notes — Reserve Account” in this prospectus supplement.If the assets of the issuing entity are not sufficient to pay interest and principal on the notes you hold, you will suffer a loss. Certain events (including some that are not within the control of the issuing entity or the depositor, the sponsor, the administrator, the servicer, TMC, Toyota Financial Services Americas Corporation, Toyota Financial Services Corporation, TMS, the indenture trustee, the owner trustee or of their affiliates) may result in events of default under the indenture and cause acceleration of all outstanding notes.Upon the occurrence of an event of default under the indenture that results in acceleration of the maturity of the notes, the issuing entity may be required promptly to sell the receivables, liquidate the other assets of the issuing entity and apply the proceeds to the payment of the notes.Liquidation would be likely to accelerate payment of all notes that are then outstanding.If a liquidation occurs close to the date when any class otherwise would have been paid in full, repayment of that class might be delayed while liquidation of the assets is occurring.The issuing entity cannot predict the length of time that will be required for liquidation of the assets of the issuing entity to be completed.In addition, the amounts received from a sale in these circumstances may not be sufficient to pay all amounts owed to the holders of all classes of notes or any class of notes, and you may suffer a loss.Even if liquidation proceeds are sufficient to repay the notes in full, any liquidation that causes principal of a class of notes to be paid before the related final scheduled payment date will involve the prepayment risks described under “Prepayments on receivables may cause prepayments on the notes, resulting in reduced returns on your investment and reinvestment risk to you” above.Also, an event of default that results in the acceleration of the maturity of the notes will cause priority of payments of the notes to change, as described under “Payments to NoteholdersPayments After Occurrence of Event of Default Resulting in Acceleration” in this prospectus supplement.Therefore, all outstanding notes may be affected by any shortfall in liquidation proceeds.See “Prepayments on receivables may cause prepayments on the notes, resulting in reduced returns on your investment and reinvestment risk to you” above. Performance of the receivables may be affected by servicer’s consolidation of or change in servicing operations. Increased delinquency and credit losses are significantly influenced by the combined impact of a number of factors, including the effects of changes in a servicer’s servicing operations, lower used vehicle prices, continued economic weakness, longer term financing and tiered/risk based pricing.From time to time, the servicer may update its servicing systems in order to improve operating efficiency, update technology and enhance customer services. In connection with such updates, the servicer may experience limited disruptions in servicing activities both during and following roll-out of the new servicing systems or platforms caused by, among other things, periods of system down-time and periods devoted to user training.These and other implementation related difficulties may contribute to higher delinquencies.However, it is not possible to predict with any degree of certainty all of the potential adverse consequences that may be experienced. S-26 The geographic concentration of the obligors and performance of the receivables may increase the risk of loss on your investment. The concentration of the receivables in specific geographic areas may increase the risk of loss. A deterioration in economic conditions in the states where obligors reside could adversely affect the ability and willingness of obligors to meet their payment obligations under the receivables and may consequently affect the delinquency, loss and repossession experience of the issuing entity with respect to the receivables. An improvement in economic conditions could result in prepayments by the obligors of their payment obligations under the receivables. As a result, you may receive principal payments of your notes earlier than anticipated. As of the cutoff date, TMCC’s records indicate that the mailing addresses of the obligors of the receivables in the statistical pool were concentrated in the following states: State Percentage of Aggregate Principal Balance of the Receivables as of the Cutoff Date California 19.05% Texas 12.18% Pennsylvania 5.43% No other state accounts for more than 5.00% of the aggregate principal balance of the receivables as of the cutoff date. Certain obligors’ ability to make timely payments on the receivables may be adversely affected by extreme weather conditions and natural disasters. Extreme weather conditions could cause substantial business disruptions, economic losses, unemployment and an economic downturn. As a result, the related obligors’ ability to make timely payments could be adversely affected. The issuing entity’s ability to make payments on the notes could be adversely affected if the related obligors were unable to make timely payments. In addition, natural disasters may adversely affect the obligors of the receivables. The effect of natural disasters on the performance of the receivables is unclear, but there may be an adverse effect on general economic conditions, consumer confidence and general market liquidity. Investors should consider the possible effects on delinquency, default and prepayment experience on the performance of the receivables. Withdrawal or downgrading of the initial ratings of the notes will and any adverse changes to a rating agency may affect the prices for the notes upon resale. A security rating is not a recommendation to buy, sell or hold securities.Similar ratings on different types of securities do not necessarily mean the same thing.To the extent the notes are rated by any rating agency, any such rating agency may change its rating of the notes if that rating agency believes that circumstances have changed.Any subsequent change in a rating will likely affect the price that a subsequent purchaser would be willing to pay for the notes and your ability to resell your notes. The depositor expects that the notes will receive ratings from two nationally recognized statistical rating organizations, or “NRSROs,” hired by the sponsor to rate the notes.Ratings initially assigned to the notes will be paid for by the sponsor.The sponsor is not aware that any other NRSRO, other than the NRSROs hired by the sponsor to rate the notes, has assigned ratings on the notes.Securities S-27 and Exchange Commission rules state that the payment of fees by the sponsor, the issuing entity or an underwriter to rating agencies to issue or maintain a credit rating on asset-backed securities is a conflict of interest for rating agencies.In the view of the Securities and Exchange Commission, this conflict is particularly acute because arrangers of asset-backed securities transactions provide repeat business to the rating agencies.Under Securities and Exchange Commission rules, information provided by the sponsor or the underwriters to a hired NRSRO for the purpose of assigning or monitoring the ratings on the notes is required to be made available to each non-hired NRSRO in order to make it possible for such non-hired NRSROs to assign unsolicited ratings on the notes.An unsolicited rating could be assigned at any time, including prior to the closing date, and none of the depositor, the sponsor, the underwriters or any of their affiliates will have any obligation to inform you of any unsolicited ratings assigned to the notes and such parties may be aware of such unsolicited ratings.NRSROs, including the hired rating agencies, may have different methodologies, criteria, models and requirements.If any non-hired NRSRO assigns an unsolicited rating on the notes, there can be no assurance that such rating will not be lower than the ratings provided by the hired rating agencies, which could adversely affect the market value of your notes and/or limit your ability to resell your notes.In addition, if the sponsor fails to make available to the non-hired NRSROs any information provided to any hired rating agency for the purpose of assigning or monitoring the ratings on the notes, a hired rating agency could withdraw its ratings on the notes, which could adversely affect the market value of your notes and/or limit your ability to resell your notes. Furthermore, Congress or the Securities and Exchange Commission may determine that any NRSRO that assigns ratings to the notes no longer qualifies as a nationally recognized statistical rating organization for purposes of the federal securities laws and that determination may also have an adverse effect on the market price of the notes. Potential investors in the notes are urged to make their own evaluation of the creditworthiness of the receivables and the credit enhancement on the notes, and not to rely solely on the ratings on the notes. The amounts received upon disposition of the financed vehicles may be adversely affected by discount pricing incentives, marketing incentive programs and other factors. Discount pricing incentives or other marketing incentive programs on new cars by TMS or by its competitors that effectively reduce the prices of new cars may have the effect of reducing demand by consumers for used cars.Additionally, the pricing of used vehicles is affected by the supply and demand for those vehicles, which, in turn, is affected by consumer tastes, economic factors (including the price of gasoline), the introduction and pricing of new car models, the actual or perceived quality, safety or reliability of vehicles and other factors.The reduced demand for used cars resulting from discount pricing incentives or other marketing incentive programs introduced by TMS or any of its competitors or other factors may reduce the prices consumers will be willing to pay for used cars, including vehicles that secure the receivables. As a result, the proceeds received by the issuing entity upon any repossession of financed vehicles may be reduced and may not be sufficient to pay the underlying receivables. S-28 The rate of depreciation of certain financed vehicles could exceed the amortization of the outstanding principal balance of the loan on those financed vehicles, which may result in losses. There can be no assurance that the value of any financed vehicle will be greater than the outstanding principal balance of the related receivable.New vehicles normally experience an immediate decline in value after purchase because they are no longer considered new.As a result, it is highly likely that the principal balance of the related receivable will exceed the value of the related vehicle during the earlier years of a receivable’s term.Defaults during these earlier years are likely to result in losses because the proceeds of repossession are less likely to pay the full amount of interest and principal owed on the receivable.The frequency and amount of losses may be greater for receivables with longer terms, because these receivables tend to have a somewhat greater frequency of delinquencies and defaults and because the slower rate of amortization of the principal balance of a longer term receivable may result in a longer period during which the value of the financed vehicle is less than the remaining principal balance of the receivable.The frequency and amount of losses may also be greater for obligors with little or no equity in their vehicles because the principal balances for such obligors are likely to be greater for similar loan terms and vehicles than for obligors with a more significant amount of equity in the vehicle.Additionally, although the frequency of delinquencies and defaults tends to be greater for receivables secured by used vehicles, the amount of any loss tends to be greater for receivables secured by new vehicles because of the higher rate of depreciation described above. You may suffer losses due to receivables with low annual percentage rates. In addition, the receivables include receivables that have APRs that are less than the interest rates on your securities.Obligors with higher APR receivables may prepay at a faster rate than obligors with lower APR receivables.Higher rates of prepayments of receivables with higher APRs may result in the issuing entity holding receivables that will generate insufficient collections to cover delinquencies or chargeoffs on the receivables or to make current payments of interest on or principal of your notes.Similarly, higher rates of prepayments of receivables with higher APRs will decrease the amounts available to be deposited in the reserve account, reducing the protection against losses and shortfalls afforded thereby to the notes.See “The “Receivables Pool –– Distribution of the Receivables in the Statistical Pool as of the Cutoff Date by APR” and “Prepayment and Yield Considerations” below. Retention of the class A-1 notes, class B notes and a portion of the class A-2 notes, class A-3 notes and class A-4 notes by the depositor or an affiliate of the depositor may reduce the liquidity of such classes of notes. The class A-1 notes, the class B notes and approximately 5% (by initial principal amount) of the class A-2 notes, class A-3 notes and class A-4 notes will be retained by the depositor or an affiliate of the depositor on the closing date, but may subsequently be sold directly, including through a placement agent, on or after the closing date, or through underwriters after the closing date in one or more negotiated transactions or otherwise at varying prices to be determined at the time of sale.If only a portion of the class A-1 notes or class B notes are sold, the market for such a retained class of notes may be less liquid than would otherwise be the case.In addition, if any retained notes are subsequently sold in the secondary market, demand and market price of notes already in the market could be adversely affected.Additionally, if any class A-1 notes or class B notes are subsequently sold, or if any of the retained portion of the class A-2 notes, class A-3 notes or class A-4 notes are subsequently sold, the voting power of the noteholders of the outstanding notes may be diluted. S-29 Holders of the class B notes may suffer losses because they have limited control over actions of the issuing entity and conflicts between classes of notes may occur. The class A notes will be the “controlling class” under the indenture while any class A notes are outstanding.After the class A notes have been paid in full, the class B notes will be the controlling class.The rights of the controlling class will include the following: following an event of default, to direct the indenture trustee to exercise one or more of the remedies specified in the indenture relating to the property of the issuing entity, including a sale of the receivables; following a servicer default, to waive the servicer default or to terminate the servicer; to remove the indenture trustee and appoint a successor; and to consent to specified types of amendments. In exercising any rights or remedies under the indenture, the controlling class may act solely in its own interests or direct the indenture trustee to act in the interest of the controlling class. Therefore, holders of notes that are subordinated to the controlling class will not be able to participate in the determination of any proposed actions that are within the purview of the controlling class, and the controlling class, or the indenture trustee at the direction of the controlling class, could take actions that would adversely affect the holders of notes that are subordinated to the controlling class. S-30 THE ISSUING ENTITY The Toyota Auto Receivables 2011-A Owner Trust (the “Issuing Entity”) is a Delaware statutory trust formed pursuant to the trust agreement (the “Trust Agreement”) among Toyota Auto Finance Receivables LLC, as depositor (“TAFR LLC,” or the “Depositor”), Union Bank, N.A., as owner trustee (in such capacity the “Owner Trustee”) and U.S. Bank Trust National Association, as Delaware trustee (in such capacity, the “Delaware Trustee”) and the filing of a certificate of trust with the Secretary of State of the State of Delaware.After its formation, the Issuing Entity will not engage in any activity other than: (i) acquiring, holding and managing the retail installment sales contracts described below under “The Receivables Pool” (the “Receivables”) and the other assets of the Issuing Entity and proceeds therefrom, (ii) issuing: (a) the Class A-1 Asset-Backed Notes in the aggregate original principal amount of $356,800,000 (the “Class A-1 Notes”); (b) the Class A-2 Asset-Backed Notes in the aggregate original principal amount of $273,000,000 (the “Class A-2 Notes”); (c) the Class A-3 Asset-Backed Notes in the aggregate original principal amount of $263,900,000 (the “Class A-3 Notes”); (d) the Class A-4 Asset-Backed Notes in the aggregate original principal amount of $72,922,000 (the “Class A-4 Notes”); (e) the Class B Asset-Backed Notes in the aggregate original principal amount of $34,022,000 (the “Class B Notes”); and (f) the certificate (the “Certificate”), evidencing an undivided beneficial ownership interest in the Issuing Entity that is subordinate to the interests of the holders of any class of Notes (the “Noteholders”); (iii) making distributions on the Notes and the Certificate and to the Depositor, the Servicer, the Administrator and any third parties; (iv) engaging in those other activities, including entering into agreements, that are necessary, suitable or convenient to accomplish the foregoing or are incidental thereto or connected therewith; (v)subject to compliance with the Transfer and Servicing Agreements, engaging in such other activities as may be required in connection with conservation of the Owner Trust; and (vi)assigning, granting, transferring, pledging, mortgaging and conveying the trust estate pursuant to, and on the terms and conditions set forth in, the indenture (the “Indenture”) between the Issuing Entity and Deutsche Bank Trust Company Americas, as indenture trustee (in such capacity, the “Indenture Trustee”) and to holding, managing and distributing to the holders of the Certificates (the “Certificateholders”) pursuant to the terms of the Sale and Servicing Agreement any portion of the trust estate released from the lien of the Indenture. The Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes are referred to in this prospectus supplement collectively as the “Class A Notes.”The Class A Notes and the Class B Notes are referred to in this prospectus supplement collectively as the “Notes.”The Class A-1 Notes, the Class B Notes, $13,650,000 of the Class A-2 Notes, $13,195,000 of the Class A-3 Notes and $3,646,000 of the Class A-4 Notes will be retained by TAFR LLC or its affiliate on the Closing Date, but may subsequently be sold directly, including through a placement agent, on or after the Closing Date, or through underwriters after the Closing Date in one or more negotiated transactions or otherwise at varying prices to be determined at the time of sale. S-31 The Issuing Entity may not issue securities other than the Notes and Certificate.Except for the Notes, the Issuing Entity is also prohibited from borrowing money or making loans to any other person. Any amendment to the trust agreement to amend, supplement or modify these permitted activities, or otherwise make any modification that would materially and adversely affect the Noteholders, would require the consent of the holders of not less than a majority of the aggregate outstanding principal amount of the Controlling Class of Notes. The Issuing Entity will initially be capitalized with the Notes, the Certificate, the yield supplement overcollateralization amount, overcollateralization and the amounts on deposit in the Reserve Account.The Issuing Entity will use the Notes and the Certificate as consideration for the Receivables transferred to the Issuing Entity by the Depositor pursuant to the Sale and Servicing Agreement (the “Sale and Servicing Agreement”) described in the “Summary of Terms in this prospectus supplement.”Only the Notes are being offered by this prospectus supplement and the accompanying prospectus.TAFR LLC will deliver the net proceeds from the sale of the Notes to Toyota Motor Credit Corporation, the sponsor of this transaction (“TMCC” or the “Sponsor”), as consideration for the Receivables transferred to TAFR LLC by TMCC, pursuant to the Receivables Purchase Agreement (the “Receivables Purchase Agreement”) described in the “Summary of Terms” in this prospectus supplement.The Class A-1 Notes, the Class B Notes, $13,650,000 of the Class A-2 Notes, $13,195,000 of the Class A-3 Notes and $3,646,000 of the Class A-4 Notes will be retained by TAFR LLC or its affiliate on the Closing Date, but may subsequently be sold directly, including through a placement agent, on or after the Closing Date, or through underwriters after the Closing Date in one or more negotiated transactions or otherwise at varying prices to be determined at the time of sale.The Certificate will be retained by TAFR LLC. TMCC will be appointed to act as the servicer of the Receivables (the “Servicer”).TMCC, as Servicer, will service the Receivables pursuant to the Sale and Servicing Agreement and the Trust Agreement and TMCC, as administrator (the “Administrator”) will perform additional administrative services for the Issuing Entity, the Owner Trustee and the Indenture Trustee pursuant to the Administration Agreement (the “Administration Agreement”) described in the “Summary of Terms” in this prospectus supplement.TMCC (or any successor servicer or successor administrator) will be compensated for such services as described under “Transfer and Servicing Agreements –– Servicing Compensation” in this prospectus supplement and “Description of the Transfer and Servicing Agreements –– Servicing Compensation and Payment of Expenses” in the prospectus. Pursuant to agreements between TMCC and the Dealers, each Dealer will repurchase from TMCC those contracts that do not meet certain representations and warranties made by the Dealer when sold by the Dealer.These Dealer repurchase obligations are referred to in this prospectus supplement as “Dealer Recourse.” These representations and warranties may relate to the origination of the contracts and the perfection of the security interests in the related financed vehicles, and may also relate to the creditworthiness of the related retail purchaser of a Financed Vehicle who entered into a retail installment sales contract with a Dealer (each, an “Obligor”) or the collectibility of the contracts.Although the Dealer agreements with respect to the Receivables will not be assigned to the Issuing Entity, the Sale and Servicing Agreement will require that any recovery by TMCC in respect of any Receivable pursuant to any Dealer Recourse be deposited in the collection account in satisfaction of TMCC’s repurchase obligations under the Sale and Servicing Agreement.The sales by the Dealers of installment sales contracts to TMCC do not generally provide for recourse against the Dealers for unpaid amounts in the event of a default by an obligor under an installment sales contract, other than in connection with the breach of the foregoing representations and warranties.As of September 30, 2010, there were approximately 1,500 Dealers from whom TMCC has purchased installment sales contracts. The Notes will be secured by and payable from the property of the Issuing Entity.The Issuing Entity property that secures the Notes includes the Receivables and certain monies due or received on such Receivables on or after the Cutoff Date.The Issuing Entity property also includes (i) such amounts as from time to time may be held in one or more accounts established and maintained by the Servicer pursuant to the Sale and Servicing Agreement, as described below; (ii) security interests in the Financed Vehicles and any accessions thereto; (iii) the rights to proceeds with respect to the Receivables under physical damage, theft, credit life, credit disability and similar insurance policies covering the Financed Vehicles or the Obligors, as the case may be; (iv) the right to receive proceeds from any Dealer Recourse; (v) the rights of the Depositor under the Receivables Purchase Agreement; (vi) the right to realize upon any property (including the right to receive future proceeds of liquidation S-32 of Defaulted Receivables) that shall have secured a Receivable and that shall have been acquired by the Owner Trustee; and (vii) any and all proceeds of the property listed in clauses (i) through (vi). The Reserve Account, which belongs to the Depositor, will be established with and maintained by the Indenture Trustee and pledged to the Indenture Trustee to secure payments on the Notes. The Issuing Entity’s fiscal year end will occur on the 31st day of December each year. The Issuing Entity’s principal offices are in Wilmington, Delaware, in care of U.S. Bank Trust National Association, at the address set forth below under “— The Trustees.” CAPITALIZATION OF THE ISSUING ENTITY The following table illustrates the capitalization of the Issuing Entity as of the Closing Date, as if the issuance and sale of the Notes and the Certificate had taken place on such date: Class A-1 Notes $ Class A-2 Notes $ Class A-3 Notes $ Class A-4 Notes $ Class B Notes $ Reserve Account Amount $ Yield Supplement Overcollateralization Amount $ Initial Overcollateralization $ Total $ THE DEPOSITOR The Depositor was formed as a limited liability company in the State of Delaware on December 22, 2000, as a wholly owned, limited purpose subsidiary of TMCC. The principal executive offices of the Depositor are located at 19851 South Western Avenue EF 12, Torrance, California, 90501, and its telephone number is (310) 468 7333.Additional information regarding the Depositor may be found in the prospectus under “The Depositor.” THE SPONSOR, ADMINISTRATOR AND SERVICER Since it began sponsoring securitization trusts in 1993, TMCC, in its capacity as Sponsor, has sponsored 18 securitization trusts backed by retail installment sale contracts which have issued more than $16 billion of securities to date, none of which have defaulted, experienced any events of default or failed to pay principal in full at maturity. In addition to securitizing retail installment sale contracts similar to the Receivables, since 1993, TMCC has sponsored other securitization entities backed by pools of automobile leases which have issued more than $3.5 billion of securities to date, none of which have defaulted, experienced any trigger events of default or failed to pay principal in full at maturity.The Sponsor is responsible for originating, pooling and servicing the pool assets and structuring the securitization transaction.In its roles as Administrator and Servicer, TMCC plays a primary role in the management of the issuing entities and each pool of Receivables.In addition, as Servicer, TMCC will be authorized to exercise certain discretionary activity with regard to the administration of the Receivables, as described under “The Sponsor, Administrator, Servicer and Issuer of the TMCC Demand Notes— Servicing of Motor Vehicle Retail Installment Sales Contracts” in the prospectus. S-33 TMCC, in its capacity as Servicer, began servicing operations in 1983.In addition to servicing retail installment sale contracts similar to the Receivables, TMCC also services vehicle leases, dealer loans and other products and services. TMCC has been engaged in purchasing finance contracts from authorized Toyota dealers in the U.S. since 1983, and has seen its managed portfolio of retail installment sales contracts grow to over $45 billion as of September 30, 2010. Additional information regarding TMCC in its capacities as Sponsor, Administrator and Servicer may be found under “The Sponsor, Administrator, Servicer and Issuer of the TMCC Demand Notes” and “Description of the Transfer and Servicing Agreements” in the prospectus.The tables set forth below under “Delinquencies, Repossession and Net Losses” show TMCC’s servicing experience for its entire portfolio of retail installment sale contracts on automobiles, including contracts sold in securitizations, that TMCC continues to service, as further described under “Delinquencies, Repossession and Net Losses” in this prospectus supplement. The Servicer is permitted to appoint a subservicer or engage a third party to perform all or a portion of its servicing obligations at the Servicer’s expense.For example, TMCC has contracted with third parties to retrieve titles with respect to the Receivables, make collections on TMCC’s behalf and perform certain vehicle repossession functions.Such an appointment does not relieve the Servicer of its obligations or liability for servicing and administering the Receivables in accordance with the provisions of the Sale and Servicing Agreement. Under its current servicing practices, the Servicer will pay off any Receivable impacted by the Relief Act by depositing an amount equal to the remaining outstanding principal balance of such impacted Receivable into the collection account and will enter into a new loan with the related Obligor, which reflects the payment terms permissible under the Relief Act.Such new loan will not be an asset of the Issuing Entity. In addition, beginning in July 2010, the Servicer implemented a new modification program pursuant to which the Servicer may enter into an amendment to the loan contract with an Obligor whose Receivable meets certain criteria to extend the term of suchReceivable, thereby increasing the number of Scheduled Payments remaining on such Receivable and re-amortize the loan, if a default, breach, violation, delinquency or event permitting acceleration under the terms of such Receivable shall have occurred or, in the judgment of the Servicer, is imminent. The maximum term of such an amendment will be 12 months added to the original term to maturity of the related contract regardless of whether prior deferments have been granted, provided that the number of Scheduled Payments after giving effect to such amendment shall not exceed 72. However, if any such amendment extends the maturity of such Receivable beyond the end of the Collection Period related to the Class B Final Scheduled Maturity Date, the Servicer will be obligated to purchase such Receivable as described under “Description of the Transfer and Servicing AgreementsServicing Procedures” in the accompanying prospectus. THE TRUSTEES Union Bank, N.A. (“Union Bank”) will act as Owner Trustee under the Trust Agreement. Its principal offices are located at 551 Madison Avenue, New York, NY 10022.Union Bank, N.A. is a national banking association with trust powers and can trace its roots to 1864. Union Bank, N.A. is one of the 25 largest banks in the United States and is the primary subsidiary of UnionBankCal Corporation which is a wholly-owned subsidiary of The Bank of Tokyo-Mitsubishi UFJ, Ltd. The Bank of Tokyo-Mitsubishi UFJ, Ltd. is a wholly-owned subsidiary of Mitsubishi UFJ Financial Group, Inc. The Depositor, the Servicer and their respective affiliates may maintain normal commercial banking relations with the Owner Trustee and its affiliates.The fees and expenses of the Owner Trustee will be paid by the Servicer. U.S. Bank Trust National Association (“U.S. Bank Trust”), a national banking association, will act as Delaware Trustee under the Trust Agreement. U.S. Bank Trust is a national banking association and a wholly-owned subsidiary of U.S. Bank National Association (“U.S. Bank”), the fifth largest commercial bank in the United States.U.S. Bancorp, with total assets exceeding $291 billion as of September 30, 2010, is the parent company of U.S. Bank.As of September 30, 2010, U.S. Bancorp served approximately 17.2 million customers and operated over 3,000 branch offices in 24 states. A network of specialized U.S. Bancorp offices across the nation provides a comprehensive line of banking, brokerage, insurance, investment, mortgage, trust and payment services products to consumers, businesses, governments and institutions. S-34 U.S. Bank Trust has provided owner trustee services since the year 2000.As of September 30, 2010, U.S. Bank Trust was acting as owner or Delaware trustee with respect to over 500 issuances of securities.This portfolio includes mortgage-backed and asset-backed securities.U.S. Bank Trust has acted as Delaware trustee of automobile receivable-backed securities since 2000.As of September 30, 2010, U.S. Bank Trust was acting as owner trustee or Delaware trustee on 78 issuances of automobile receivable backed securities. On December 30, 2010, U.S. Bank purchased the domestic and European-based securitization trust administration businesses of Bank of America, National Association. Following the closing of the acquisition, U.S. Bank succeeded to duties of the Bank of America affiliate serving as trustee or agent, as applicable, under each client agreement except with respect to those transactions that require additional steps to be taken to transfer the appointments in accordance with the terms of the governing instrument or agreement or applicable law.Under the terms of the agreement, U.S. Bank Corporate Trust Services acquired approximately 2,150 active securitization and related transactions, which include custodial services with respect to more than 2.4 million residential mortgage files and 84,000 commercial mortgage files, and which include more than $1.1 trillion in underlying assets. The Depositor, the Servicer and their respective affiliates may maintain normal commercial banking relations with the Delaware Trustee and its affiliates.The fees and expenses of the Delaware Trustee will be paid by the Servicer. Deutsche Bank Trust Company Americas is the Indenture Trustee under the Indenture.Deutsche Bank Trust Company Americas has acted as indenture trustee on numerous asset-backed securities transactions, including acting as indenture trustee on various auto loan and auto lease securitization transactions. While the structure of the transactions referred to in the preceding sentence may differ among these transactions, Deutsche Bank Trust Company Americas is experienced in administering transactions of this kind. Deutsche Bank Trust Company Americas is a New York banking corporation and its corporate trust offices are located at 60 Wall Street, 26th Floor, Mail Stop NYC60-2606, New York, NY 10005. The Depositor, the Servicer and their respective affiliates may maintain normal commercial banking relations with the Indenture Trustee and its affiliates.The fees and expenses of the Indenture Trustee will be paid by the Servicer. THE RECEIVABLES POOL The information concerning the Receivables presented throughout this prospectus supplement is based on the Receivables in the statistical pool described in this prospectus supplement as of the Cutoff Date. The statistical pool consists of a portion of the Receivables owned by the Sponsor that met the criteria below as of the Cutoff Date. The Receivables Pool sold to the Issuing Entity on the Closing Date will be selected from the statistical pool and may also include other receivables owned by the Sponsor.The characteristics of the Receivables Pool sold to the Issuing Entity on the Closing Date as of the Cutoff Date may not be identical to, but will not vary materially from, the characteristics of the Receivables in the statistical pool described in this prospectus supplement as of the Cutoff Date illustrated in the tables below. The pool of Receivables (the “Receivables Pool”) will include the Receivables purchased as of the close of business on December 31, 2010 (the “Cutoff Date”).The Receivables were originated by Dealers in accordance with TMCC’s requirements and subsequently purchased by TMCC.The Receivables evidence the indirect financing made available by TMCC to the related Obligors of the vehicles financed by the Receivables (the “Financed Vehicles”).Each Receivable creates a valid, subsisting and enforceable first priority security interest in favor of TMCC in the related Financed Vehicle.On or before the date of initial issuance of the Notes (the “Closing Date”), TMCC will sell the Receivables to the Depositor pursuant to the Receivables Purchase Agreement between the Depositor and TMCC.The Depositor will, in turn, sell the Receivables to the Issuing Entity pursuant to the Sale and Servicing Agreement.For so long as the Notes are outstanding, neither the Depositor nor TMCC may substitute any other retail installment sales contract for any Receivable sold to the Issuing Entity. As of the Cutoff Date, the receivables in the statistical pool described in this prospectus supplement had an aggregate Principal Balance of $1,038,130,298.00.As of the Cutoff Date, the Receivables sold to the Issuing Entity on the Closing Date are expected to have an aggregate Principal Balance of $1,038,130,298.00. S-35 The Receivables in the Receivables Pool are required to meet certain selection criteria as of the Cutoff Date and as of the Closing Date (unless one specific date is otherwise stated below).Pursuant to such criteria, each Receivable: l falls within the range of: remaining Principal Balance as of the Cutoff Date $
